The Examiner notes again that, for prior art purposes, the claims are being examined based on their elected species as found in the response dated 6/24/20.  No specific claims are directed or limited to these species.  

Claims 1 to 13 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The newly added limitation in claim 1 “a hydrocarbon radical containing an…” is not supported by the specification such that this language is considered to be new matter.  The Examiner recognizes that she used this as an example in the previous office action but this was only being used as an example and was not intended to be language that is supported by and found in the instant specification.  In an effort to expedite prosecution the Examiner suggests replacing “a hydrocarbon” with “an alkyl” which is found on the top of page 4.  

Claims 1 to 13 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claim 1, it is unclear if this terms such as “hydroxyl functional” are intended to modify only the polymer after it, such as hydroxyl functional acrylate, or if they modify a list of polymers, such as acrylate polymers, polyester polymers, polyurethane polymers, etc.  This rejection was made previously for claim 9, the language of which has not been placed into claim 1.
	In claim 2 the word “and” needs to be inserted prior to the last member of the Markush group. This rejection is maintained from the previous office action. In response applicants inserted “and” prior to the definition of “w” but this present in a Markush group.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 to 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Silikopon EF data sheet.
	This rejection relies on the rationale noted in paragraphs 9 to 11 of the previous office action.  Applicants have placed the limitation of previous claim 9 into claim 1 such that A shift in rejection rationale is made.
	Please note that this rejection relies on the elected species for the film forming polymer, as found in the election dated 6/24/20.  Applicants admit that the elected poly-mer is the polymer found in the Silikopon EF data sheet. 
	In summary, Busch et al. teach a siloxane that meets claimed Formula (I) found in paragraphs 30 and on.  This polymer can preferably be used in combination with organopolysiloxanes that contain epoxy groups.  See paragraph 78.  This does not specifically teach the elected species.
	The data sheet for Silikopon EF teaches that this is an organopolysiloxane that has epoxy groups, used to prepare coatings having antifouling, anti-icing and anti-corrosive features.
	From this one having ordinary skill in the art would have been motivated to select a known and commercially available epoxy functional siloxane such as that found in Silikopon EF as the epoxy functional siloxane used in Busch et al. with the expectation of obtaining a predictable and useful coating composition. In this manner the combina-tion of the claimed film forming polymer and the organopolysiloxane in Busch et al is obvious.  This renders obvious the instant claims.

6. 	Applicants’ traversal of this rejection has been considered but is not deemed persuasive.  It is argued that Busch et al. is not directed to an anti-adhesive coating composition.  As used herein anti-adhesive refers to a coating which prevents are at least reduces the adhesion of soiling of any type.  For the reasons noted below this is not persuasive.  First it is noted that the ingredients that are present in the claimed 
	A more compelling case for Busch et al. meeting this added limitation is the fact that paragraph 5 teaches that the coatings therein have good release properties.  This is consistent with anti-adhesion.  See also paragraph 75.
	Applicants then argue the obviousness of the claims over Silikopon EF data sheet but this traversal does not take into consideration that the data sheet in the rejection is a secondary reference and that this rejection relies on the teachings of Busch et al. for completeness.  Furthermore this traversal does not provide any specific reasoning or rationale but rather provides the general assertion that the prior art does not teach the claims.  This is not a persuasive argument.

7. 	Claims 1 - 7, 9 - 13 and 22 are rejected under 35 U.S.C. 103 as being unpatent-able over Wade.
	This rejection rationale is the same as that noted in paragraph 18 of the previous office action.  Since this rejection rationale is the same as that made in the previous office action this will not be repeated.  Applicants’ traversal has been considered but is not deemed persuasive.
	It is argued that Wade is not directed to a curable anti-adhesive coating.  The composition in Wade is a coating and any properties that are necessarily associated with the claimed coating will likewise be found in the prior art coating that is rendered obvious by Wade such that this sole argument is not persuasive in rendering the claims unobvious.  

.

9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. 	Claims 1 to 6, 8 to 10, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (cited in previous PTO-892).
	Moriyama et al. teach a branched silicone that corresponds to the Formula (I) in claim 1.  See for instance paragraph 55 and note that Formula (III) in the right hand column contains a Si bonded vinyl group that corresponds to R1 as a hydrocarbon radical.  Note too that “p”, “q” and “r” can be an integer of from 1 to 1,000, preferably 1 to 5 (paragraphs 56, 62) which meet the requirement of “b”.  
	As for the claimed film forming polymer please see paragraph 93 which teaches a methacrylate terminated polyethylene glycol.   This meets the requirement of a poly-ether polymer.  Note too that methacrylate groups are reactive with a catalyst or an amine containing curing agent as required in claims 1 and 8.  In this manner both the branched siloxane and the film forming polymer required by claim 1 are anticipated by Moriyama et al.  In this manner claims 1, 8 and 9 anticipated.
	For claim 2 note that this limits R2 but does not specifically require that R2 be present in the siloxane.
	For claim 3 note that the silicone in Moriyama et al. meets the requirement of a singly branched siloxane.
	For claim 4 note that the silicone in Moriyama et al. meets the requirement of being modified by an organic group.  

	For claim 6 note that when the values of “p”, “q” and “r” are one of the specifically delineated values such as 4 or 5 this limitation is met.
	For claim 13 as well as the anti-adhesive language found in claim 1, note that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/4/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765